DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/23/2022, with respect to the 103 rejections for claims 1-5 and 9-15 have been fully considered and are persuasive.  The 103 rejections for these claims above been withdrawn. 
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  Applicant argues that Or-Bach does not disclose “the metal interconnects layer and the polarization layer are disposed between the first image pixels and the second image pixels” because “the polarization layer is formed of the metal interconnects layer of the back-side illuminated image pixel array” (Remarks Pg. 9).  The examiner respectfully disagrees.  The applicant is attacking each reference individually, whereas the office actions rejects each of these limitations via different references.  Or-Bach discloses “the metal interconnects layer and the polarization layer are disposed between the first image pixels and the second image pixels” as cited below in the office action, where as Fossum discloses “the polarization layer is formed of the metal interconnects layer of the back-side illuminated image pixel array” as cited below in the office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 appears to repeat analogous language from claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur et al. (herein after will be referred to as Borthakur) (US 20150054962) in view of Or-Bach et al. (herein after will be referred to as Or-Bach) (US 20160064439) in view of Fossum et al. (herein after will be referred to as Fossum) (US 20180309949) in view of Azuma (US Patent No. 9,113,096) and in further view of Liu (US 20180270474).

Regarding claim 17, Borthakur discloses a head mounted device comprising:
a stacked image sensor including: [See Borthakur [Abstract] Stacked imager with a BSI over FSI.]
a first image pixel array including first image pixels, wherein the first image pixel array is a back-side illuminated image pixel array; and [See Borthakur [Abstract] Stacked imager with a BSI over FSI.]
a second image pixel array including second image pixels, wherein the second image pixel array is a front-side illuminated [See Borthakur [Abstract] Stacked imager with a BSI over FSI.]
Borthakur does not explicitly disclose
a near-infrared emitter configured to emit near-infrared light; and 
wherein the second image pixel array is a front-side illuminated polarization sensitive silicon die that is bonded to the first image pixel array,
wherein the polarization layer is formed of the metal interconnects layer of the back-side illuminated image pixel array, 
wherein the metal interconnects layer and the polarization layer are disposed between the first image pixels and the second image pixels, and 
wherein the scene light incident upon the second image pixels propagates through the first image pixels and the polarization layer to reach the second image pixels.  
However, Or-Bach does disclose
wherein the metal interconnects layer and the polarization layer are disposed between the first image pixels and the second image pixels, and [See Or-Bach [Fig. 8A and 0115] Wire grid polarizer formed between two stacked photodetectors.]
wherein the scene light incident upon the second image pixels propagates through the first image pixels and the polarization layer to reach the second image pixels.  [See Or-Bach [Fig. 8A and 0115] Wire grid polarizer formed between two stacked photodetectors. Also, Fig. 7B shows the incoming light passes through the stacked imager array from the top.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Borthakur to add the teachings of Or-Bach, in order to improve upon imaging conditions with a stacked image sensor configuration [See Or-Bach [0116]].
Borthakur (modified by Or-Bach) do not explicitly disclose
a near-infrared emitter configured to emit near-infrared light; and 
wherein the second image pixel array is a front-side illuminated polarization sensitive silicon die that is bonded to the first image pixel array,
wherein the polarization layer is formed of the metal interconnects layer of the back-side illuminated image pixel array, 
However, Fossum does disclose
wherein the polarization layer is formed of the metal interconnects layer of the back-side illuminated image pixel array, [See Fossum [0044] In the case of a BSI sensor, backside metal grids are used to defined apertures to form the polarization filters….also, embed the filters into the grid metal.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Borthakur (modified by Or-Bach) to add the teachings of Fossum, in order to improve upon the architectures for sampling polarization using image sensors [See Fossum [0003]]
Borthakur (modified by Or-Bach and Fossum) do not explicitly disclose
a near-infrared emitter configured to emit near-infrared light; and 
wherein the second image pixel array is a front-side illuminated polarization sensitive silicon die that is bonded to the first image pixel array,
However, Azuma does disclose
wherein the second image pixel array is a front-side illuminated polarization sensitive silicon die that is bonded to the first image pixel array, [See Azuma [Fig. 1] FSI combined/bonded with a BSI.  Also, see Fig. 10, same system in Fig. 1 but uses polarized filter arrays.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Borthakur (modified by Or-Bach and Fossum) to add the teachings of Azuma, in order to improve upon devices

a near-infrared emitter configured to emit near-infrared light; and  
However, Liu does disclose
a near-infrared emitter configured to emit near-infrared light; and  [See Liu [0187] NIR emitter.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Borthakur (modified by Or-Bach, Fossum and Azuma) to add the teachings of Liu, in order to incorporate an infrared illuminator when capturing near infrared images in Borthakur which is obvious to one of ordinary skill in the art.  This will improve upon infrared image capturing conditions.

Regarding claim 18, Borthakur (modified by Or-Bach, Fossum, Azuma and Liu) disclose the device of claim 17.  Furthermore, Borthakur does not explicitly disclose
further comprising: processing logic configured to drive the stacked image sensor to initiate an image capture while driving the near-infrared emitter to emit the near-infrared light.  
However, Liu does disclose
further comprising: processing logic configured to drive the stacked image sensor to initiate an image capture while driving the near-infrared emitter to emit the near-infrared light.  [See Liu [0225] Concurrent or simultaneous scanning and projection.]
Applying the same motivation as applied in claim 17.


wherein light incident upon the second image pixels propagates through the first image pixels and the polarization layer to reach the second image pixels.  
However, Or-Bach does disclose
wherein light incident upon the second image pixels propagates through the first image pixels and the polarization layer to reach the second image pixels.  [See Or-Bach [Fig. 8A and 0115] Wire grid polarizer formed between two stacked photodetectors. Also, Fig. 7B shows the incoming light passes through the stacked imager array from the top.]
Applying the same motivation as applied in claim 17.

Regarding claim 20, Borthakur (modified by Or-Bach, Fossum, Azuma and Liu) disclose the device of claim 17.  Furthermore, Borthakur discloses
wherein: the first image pixel array is configured to capture a red-green-blue (RGB) image of the incident scene light, and [See Borthakur [Abstract] First imager optimized to detect visible light.]
Borthakur does not explicitly disclose
the second image pixel array is configured to capture a polarization image that includes polarization orientations of the near-infrared light scattered by objects in the field-of-view of the stacked image sensor.  
However, Azuma does disclose
the second image pixel array is configured to capture a polarization image that includes polarization orientations of the near-infrared light scattered by objects in the field-of-view of the stacked image sensor.  [See Azuma [Fig. 10] Stacked imager using polarizing filter arrays.  Also, see Col. 3 lines 43-45, infrared images at the 700nm wavelength range.]
Applying the same motivation as applied in claim 17.

Allowable Subject Matter
Claims 1-5 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the combination of the references and in consideration of the limitation “scene light incident upon the second image pixels propagates through the first image pixels, the metal interconnects layer, and the polarization layer to reach the second image pixels” taken within the other limitations within the independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.